Opinion oe the Court by
Judge Williams :
Appellee sold the right of way over his land to the original company chartered as the Lexington & Big Sandy Railroad Company, for $200, to be paid in two equal installments; having failed to collect this before the company failed and its bonds, property, and purchases were sold to appellants, by virtue of a decree of the chancellor, who organized as a new company under another charter or act of the Legislature, he cannot hold this new company responsible for his debts because he did not sell the right to the land but only a right to use the land for the purpose of a railway; therefore he has no vendor’s lien and having no lien on the land, because it still legally belonged to himself subject only to the uses as contracted for, he can have no claim against the new company who never in any manner assumed to' pay their debts. Wherefore, the judgment is reversed with directions to dismiss plaintiff’s petition against appellants.